Citation Nr: 1539696	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that, in the adjudication of the Veteran's case, the RO characterized the issue on appeal as entitlement to service connection for minimal foraminal encroachment bilaterally between C6 and C7.  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a cervical spine disability.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015, and a copy of the hearing transcript is of record.

The issue of service connection for migraine headaches has been raised by the record during the February 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts that his cervical spine disability is related to an assault that occurred during service.  Specifically, he testified that he was struck on the back of the neck and experienced progressively worsening pain in the neck since service.  He further testified that private treatment providers have indicated that his current neck disability could be related to service.  See February 2015 Hearing Transcript, pp. 2-9.

On January 2012 VA examination, the examining nurse practitioner found "no evidence to relate[] the curre[nt] neck disability to the condition shown in service."  The examiner provided no rationale.  Further, while the examiner noted review of private medical records from 2010, he failed to list or discuss treatment records from June 2008 indicating a long history of neck pain.  Moreover, the examiner included no discussion of the Veteran's description of the assault during service and continuing neck pain following service.  The opinion is therefore inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  An addendum opinion which includes a rationale and discusses the Veteran's lay assertions and all evidence of record is necessary on Remand.  This includes the medical evidence submitted following the January 2012 VA examination, as well as the February 2015 Board hearing transcript.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records.

2. Then return the claims file, including a copy of this Remand, to the January 2012 VA examiner (or another suitably qualified examiner if unavailable) for an addendum opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's testimony at the February 2015 Board hearing, as well as the 2008 private treatment records indicating a long history of neck pain, the examiner must provide an opinion as to whether it is as least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed cervical spine disability is related to the Veteran's military service, to include his documented in-service assault in November 1969.  A robust rationale for any opinion offered must be provided.

3. After completing the above, and any other necessary development, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

